DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbely (US 2016/0123682 – provided by Applicant in the IDS) in view Petrenko (US 2010/0107667 – provided by Applicant in the IDS) and Kashihara (US 2015/0071775 – provided by Applicant in the IDS).

Regarding claim 1, Barbely teaches an air handling system (100, Title, Figs. 1A, 1B) comprising a coil module (50, Fig. 1A, 1B, paragraph [0064]) and a fan module (50, Fig. 1A, 1B, paragraph [0064]), 
wherein the coil module and fan module each comprise a shape having a first inner diameter extending to an interior portion of an exterior wall of the system (Fig. 1A, which shows sections having a diameter defined by the length of 25), 
wherein the fan module comprises a fan disposed along the first inner diameter (40, Fig. 1A, paragraph [0066]), 
wherein the coil module comprises an evaporator coil disposed along the interior portion of the exterior wall about the entire circumference of the module for conditioning air flowing through the coil module and further wherein each of the coil module and fan module (see paragraph [0003] which notes cooling air via the coil, thereby the coil acting as an evaporator), 
Barbely does not teach that:
the coil and fan module having a tubular shape;
along with each module's respective exterior wall, are each configured to be independently installed or removed from the system as a single respective unit.  
Barbely does teach that the exterior wall of the modules can be removed which can allow one access the elements from the system (see Fig. 1B, see paragraph [0063]).
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support fora conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(1)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Barbely regarding the shape of the coil and fan module. In essence, Barbely considers the coil and fan module having a shape. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the shape of the coil and fan module can only be arranged in a finite combination as follows: (A) a rectangular shape (B) a tubular shape, or (C) a variation between the two but with a general polygonal shape. As per (3), one of ordinary skill in the art would recognize that changing the shape of the electronics module will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, a coil and fan module is depicted in the prior art of Barbely will continue to operate regardless of the shape of the modules. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can be done with a reasonable expectation of success. Thisis supported by the fact that Barbely has an coil and fan module as claimed with a shape associated therewith. As per (4), one of ordinary skill in the art would recognize that choosing a shape for the coil and fan module can be done as a matter of routine optimization, in order to achieve a configuration where the system can be modified with the specifics of space consideration of where the system is installed in mind.
Further, the Examiner notes that Petrenko teaches a coil and fan module which are ina tubular shape (Petrenko, Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Barbely and to have modified them by having a coil and fan module with a tubular shape, as a matter of choosing a finite number of predictable solutions, in order to achieve a desired shape based on the installation requirements of the system.
Barbely as modified does not specifically teach that:
each of the coil module, fan module, along with each module’s respective exterior wall, are each configured to be independently installed or removed from the system as a single respective unit.
Kashihara teaches an air conditioner (Kashihara, Title) which features a fan unit (Kashihara, 1A, Fig. 8A, paragraph [0072]) and a heat exchange unit (Kashihara, 1B, Fig. 8A, paragraph [0072]), wherein each unit has their own respective exterior wall (see Kashihara, the casing covering each unit in Fig. 8A at least, the casing is defined as an exterior wall, and at least one of the sides of the casing in Fig, 8A can be defined as the exterior wall) and is separately assembled and coupled to each other (Kashihara, paragraph [0073]) which allows for each unit to be independently installed or removed asa single unit (Kashihara, see Fig. 8A, paragraph [0073] which describes that the units can be coupled or utilized individually). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely with modules which can be independently installed or removed along with each module’s respective wall, as taught by Kashihara, in order to allow for easy reconfiguring the system to the user’s desire and to allow for focused maintenance on each module individually.

Regarding claim 2, Barbely as modified teaches the system of claim 1, further comprising an electronics module (Barbely, 60, Fig. 1A, paragraph [0064]).  

Regarding claim 4, Barbely as modified teaches the system of claim 2, wherein the electronics module comprises a tubular shape having the first diameter extending to an interior portion of an exterior wall of the system (met in combination with claim 1, see motivation of claim 1).  

Regarding claim 13, Barbely as modified teaches the system of claim 1, wherein the system is configured to be selectively installed both horizontally and vertically (see Barbely, Fig. 1A-1B which shows the system installed vertically, the system is capable of being installed in a horizontal nature as well as it only requires adjusting the orientation of the system).  

Regarding claim 14, Barbely as modified teaches the system of claim 1, wherein the system is configured to be selectively installed in any orientation between horizontal and vertical  (see Barbely, Fig. 1A-1B which shows the system installed vertically, the system is capable of being installed in a horizontal nature as well as it only requires adjusting the orientation of the system).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view Petrenko and Kashihara, further in view of Van Winkle (US 5,942,017 – provided by Applicant in the IDS).

Regarding claim 3, Barbely as modified teaches the system of claim 2, but does not teach that the electronics module is installed within the fan module or the coil module. Van Winkle teaches that a blower and electronic device are positioned within the same enclosure for the purposes of the blower providing air to cool the electrical device (Van Winkle, col. 7, lines 49-55). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with the teaching of providing the electronics module within the fan module, as Van Winkle teaches that it is known to position a fan within an enclosure with electronic devices in order to cool the electronic devices (Van Winkle, col. 7, lines 49-55).

Regarding claim 6, Barbely as modified teaches the system of claim 4 but does not teach that the electronics module is configured to be installed adjacent the fan module. Van Winkle teaches that a blower and electronic device are positioned within the same enclosure for the purposes of the blower providing air to cool the electrical device (Van Winkle, col. 7, lines 49-55). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with the teaching of providing the electronics module within the fan module, as Van Winkle teaches that it is known to position a fan within an enclosure with electronic devices in order to cool the electronic devices (Van Winkle, col. 7, lines 49-55).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view Petrenko and Kashihara, further in view of Anderson (US 4,735,235 – provided by Applicant in the IDS).

Regarding claim 5, Barbely as modified teaches the system of claim 1 but does not teach that the first diameter corresponds to a diameter of duct work connected to the system.  Anderson teaches an insulated duct system (Anderson, Title) which teaches that ducts of different diameters can be selected for different segments (Anderson, col. 6, lines 56-60) and further teaches connecting a duct at an equal diameter to the element the duct is connected to (Anderson, shown in at least Fig. 15). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with duct work that has a diameter equal to its connection with the system, as taught by Anderson, in order to allow for smooth flow of air in the system.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view Petrenko and Kashihara, further in view of Warburton (US 2003/0141043 – provided by Applicant in the IDS).

Regarding claim 7, Barbely as modified teaches the system of claim 1, but does not teach that the coil module comprises a composite material. Warburton teaches a heat exchanger comprised of a composite material with high temperature capability (Warburton, paragraph [0003]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with the use of a heat exchanger comprising a composite material, as taught by Warburton, in order to use a high temperature capable material (Warburton, paragraph [0003)).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view Petrenko and Kashihara, further in view of Maruyama (US 2019/0126428 – provided by Applicant in the IDS).

Regarding claim 8, Barbely as modified teaches the system of claim 1, but does not teach the interior portion of the coil module comprises a water-resistant coating.  Maruyama teaches a heat exchanger with flow passages (Maruyama, paragraph [0009]) which contain a water repellant material which comprises rubber (Maruyama, paragraph [0012]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Barbely as modified with the teaching of using a coating for water resistance, as taught by Maruyama, in order to prevent growth of mold in the piping.

Regarding claim 9, Barbely as modified teaches the system of claim 8, wherein the water-resistant coating is a rubberized coating (Maruyama, paragraph [0009], [0012]).  

Regarding claim 10, Barbely as modified teaches the system of claim 8, wherein the water-resistant coating is a composite material (Maruyama, the rubber is a composite material). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barbely in view Petrenko and Kashihara, further in view of Anderson (US 2008/007380 – provided by Applicant in the IDS).

Regarding claim 11, Barbely as modified teaches the system of claim 1, further comprising one or more selectively openable drains.  Anderson teaches a humidifier which features a drain valve for allowing water to drain (Anderson, paragraph [0035]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing ate, to provide Barbely as modified with a drain, in order to prevent harmful build up of liquid in the system.

Regarding claim 12, Barbely as modified teaches the system of claim 11, wherein the one or more selectively openable drains are selectively opened during installation depending on an installation orientation of the system  (the Examiner notes that the claim is written broadly enough that Barbely as modified meets the claim as written as it does not specify an installation orientation in which the drain show be opened therefore making the drain of Barbely as modified capable of meeting the claim)..  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763